Appeal Reinstated and Order filed April 5, 2022




                                       In The

                      Fourteenth Court of Appeals
                                    ____________

                               NO. 14-20-00243-CR
                                    ____________

                    EMEKWANEM IBE BIOSAH, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 212th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 18-CR-1912

                                      ORDER

      In accordance with our order of March 10, 2022, a supplemental clerk’s
record has been filed appointing new counsel for appellant, Winston E. Cochran,
Jr. The appeal is reinstated and appellant’s brief is due in 30 days.

                                       PER CURIAM

Panel Consists of Justices Wise, Poissant, and Wilson.